Case: 22-20140       Document: 00516472826           Page: 1      Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                             September 15, 2022
                                    No. 22-20140                                 Lyle W. Cayce
                                  Summary Calendar                                    Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Gerardo Antonio Espinoza Ruiz,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:21-CR-471-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          The Federal Public Defender appointed to represent Gerardo Espin-
   oza Ruiz has moved to withdraw and has filed a brief per Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Espinoza Ruiz has not filed a response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20140      Document: 00516472826          Page: 2   Date Filed: 09/15/2022




                                    No. 22-20140


          We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review.

          Accordingly, the motion for leave to withdraw is GRANTED, coun-
   sel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                           2